DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 6 and 11 have been previously cancelled. Therefore, Claims 1-5, 7-10 & 12-22 are still pending.
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2021 has been entered. 
Response to Amendments/Arguments
Applicant’s argument/remarks, on page 10, with respect to objections to claim 12 have been fully considered and are persuasive. Therefore, objections to claim 12 have been withdrawn. See the new objection.
Applicant’s argument/remarks, on pages 11-17, with respect to rejections to the 1-5, 7-10 & 12-22 claims under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yasar and Bode for claim 1, 8, and 17 and its dependent claims.
	On pages 11, the Applicant argues that:
	A) “computation device, connected to the RF sensor through the coaxial connector and a coaxial cable, and configured to extract statistical characteristics with a sampling rate based on the detected intensity of the RF signal" and B) "when the sampling rate is increased, the threshold value is decreased during the semiconductor manufacturing process…the cited references do not disclose or suggest the features emphasized above in claim 1.
	The combination of Valcore-Chen-Haiqing-Cochran teach the argued limitation A) above (see Haiqing fig. 5). Every sensor extracts data with a sampling rate. Valcore teaches extracting a number of samples during a duration time as shown in Figs 2. Furthermore, Bode explicitly assigning a first sampling rate for a first period and a second sampling rate during a second period (see Col 6 lines 49-52) for limitation B).
	While is very well known in the art of semiconductor manufacturing that even  during an etching process, RF power changes, or during changes modes (deposition to etching, or vice versa) RF power limits could be changed and thus thresholds are also changed, the combination of references is silent about or does not explicitly teach the limitation “the threshold value is decreased during the semiconductor manufacturing process”. Therefore, a new ground of rejection has been provided for the claims.  	
Claim Objections
Claim 8 and 13 are objected to because of the following informalities:
Claim 8 line 21, recites “…exceeds a threshold value or outside a threshold range…” This seems an inadvertently typographical error. This limitations seems to be ---…exceeds a threshold value or is outside a threshold range—
Claim 13 lines 4-5, recites, “…exceeds the threshold value or within the threshold range…” This seems an inadvertently typographical error. This limitations seems to be ---… exceeds the threshold value or is within the threshold range -- 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Haiqing et al (CN 102981028 as taught by provided the machine translation), Cochran (US 20090309579), Yasar et al (US 20030034244) and Bode (US 7558687). 
 	As per claim 1, Valcore teaches fabrication system (see Fig. 1 and Fig. 2 a substrate fabrication plasma system), comprising:
	a processing tool (see Fig. 1 processing tool 130; also, [0021] see a semiconductor substrate plasma processing apparatus 100 includes a vacuum chamber 102), comprising:
	 	at least one electrode, configured to receive an radio frequency (RF) signal from an RF signal generator during a semiconductor manufacturing process (see Fig. 1 electrode 136 and/or see Fig. 2 electrostatic chuck 152 that includes an electrode as well, see [0094] “The impedance matching network 148 is connected via an RF transmission line 150 to an electrostatic chuck (ESC) 152 of a plasma chamber 156, which is an example of the plasma chamber 112 (FIG. 1A). The RF transmission line 150 is an example of the RF transmission line 127 (FIG. 1A). The ESC 152 is an example of the chuck 136 (FIG. 1A). The ESC 152 includes a lower electrode. In some embodiments, the ESC 152 includes the lower electrode and a ceramic layer placed with respect to, e.g., on top of, etc., the lower electrode. In various embodiments, the ESC 152 includes the lower electrode, the ceramic layer, and a facility plate placed with respect to, e.g., below, etc., the lower electrode; also, see [0073] “the lower electrode of the chuck 136 and the upper electrode” ); and
	 	an RF sensor, configured to (see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”),  
		a computation device, connected to the RF sensor through the (see 0108),  configured to extract statistical characteristics with a sampling rate based on the detected intensity of the RF signal (see  Fig 1A host system with a processor/computing device, see [0031], [0049], [0056], [0064]; also, see Fig. 1 B   computing device 158; also, see [0107-0108] “…0108 The CPU 158 receives a variable that is measured by the sensors via communication cables that couple the corresponding sensors to the host system 162, accesses a computer-generated model, e.g., the model 126 (FIG. 1A), etc., from the memory device of the host system 162, and propagates the variable, e.g., complex voltage and current, complex reflected power, complex forward power, complex delivered power, etc., through the computer-generated model generate the model data 124 (FIG. 1A)…also, see [0110], the host system processor calculates statistical characteristic (values) based on the detected intensity/(power, current or voltage) of the RF signals. The sensor or computer extracts data at a sampling rate, see Fig. 2 and [0119] a number of samples); and
		a fault detection and classification (FDC) system (see [0028] “The pre-defined thresholds are used to detect a fault, which is classified in one of various categories. When the classified fault is determined to exist for a pre-determined time period or for a pre-determined number of times, an event is determined to occur. The event is classified based on the fault classification”, the FDC system includes software and hardware to detect faults in the fabrication system that includes all of the components as shown in Figs. 1A and 1B; the FDC system includes the host system 162 connected to computing device 158 and also the host system includes the software of FDC system and a display, see [0086]), communicatively connected to the processing tool and the computation device (see Valcore, Figs 1A-1B and [0198] “The controller is defined as electronics having various integrated circuits, logic, memory, and software that receive instructions, issue instructions, control operation, enable cleaning operations, enable endpoint measurements, and the like.”  Wherein, it is interpreted that the CPU 158 is connected to the FDC system and the CPU 158/computing device is communicatively coupled to a processing tool (tool 130 including ESC 152, RF generator 146 & associated sensors”; also, see [0199-0200] “The controller, in some embodiments, is a part of or coupled to a computer that is integrated with, coupled to the system, otherwise networked to the system, or a combination thereof. For example, the controller is in a "cloud" or all or a part of a fab host computer system”), wherein the FDC system comprises a processor, the processor is configured to determine whether or not the detected intensity of the RF signal exceeds a threshold value or a threshold range according to the extracted statistical characteristics (see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)]),
	wherein when the detected intensity of the RF signal exceeds the threshold value or the threshold range, the processor notifies the processing tool to adjust the RF signal or stop tool to check parts damage (see FIG. 1 and [0087] “In some embodiments, the classification operation 142 is used to determine whether to turn off power that is supplied to the plasma tool 130 or to change an amount of power or frequency that is supplied to the plasma tool 130.  For example, upon determining that an event is arcing, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116.  As another example, upon determining that an event is plasma dropout or plasma instability, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to change an amount of power supplied by or a frequency of one or more RF signals that are supplied by the corresponding one or more RF generators 116), 
	
	While Valcore clearly and explicitly teaches sensors to detect RF signal parameters for the purpose of detecting arcing, Valcore does not explicitly teach:
 	the sensor wirelessly detecting an intensity of the RF signal and comprising a circuit board (this wireless detecting parameters sensor are very well known in this art. They are widely known as induction sensor, magnetic field sensors, eddy current sensor, hall sensors, B-dot sensors, and so on), 
	a coaxial connector arranged at a central portion of the circuit board and a metal coil arranged on the circuit board, wherein the coaxial connector is surrounded by the metal coil, and the metal coil is connected to the coaxial connector, 
	the computation device connected to the RF sensor through the coaxial connector and a coaxial cable, and 
	wherein when the sampling rate is increased, the threshold value is decreased during the semiconductor manufacturing process (This steps has been in light of the specification par. [0060], the sampling rate is increased and a threshold value is decreased when the system changes or enters a new manufacturing process CVD or etching. The threshold value change/decrease does not depend on changing the sampling rate. In other words, a sampling rate and a threshold value are different for a CVD process from an etching process as suggested in [0060]). 
	However, Chen teaches system and method for detecting arcing in a plasma tool comprising a RF sensor wirelessly detecting an intensity of the RF signal and comprising a metal coil (see fig. 2 and 6-7 RF sensor 202; also, see [0024] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer. The RF current flowing through the RF power transmission line 201 produces a time-varying magnetic field around the RF power transmission line 201. The time-varying magnetic field, in turn, produces a time-varying electric field at an RF frequency. The time-varying electric field induces RF current flowing through the loop(s) and a resistor in the current probe 202…”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include a RF sensor wirelessly detecting an intensity of the RF signal and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensors provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (these are inherent and well-known benefits if magnetic field sensors) and allowing much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (see Chen [0023]) to detect arcing in a plasma tool (see [0006]).  	
in other words, Chen is silent about the design of the RF sensor).
	However, Haiqing et al, teaches a RF sensor (see Fig. 2 and Figs. 4 -5 and page 21 par/ 4 “the present invention discloses a near-field electromagnetic probe 20 for sensing”, thus, a RF sensor sensing wirelessly power conditions is shown) comprising a coaxial connector arranged at a central portion of a board and a metal coil arranged on the board (see Fig. 2 and Figs. 4-5 coaxial connector 32), wherein the coaxial connector is surrounded by the metal coil (see Figs. 4-5 “The coil 30 has a first end point 32/connector and a second end point 34” the coil surrounds the connector 32), and the metal coil is connected to the coaxial connector (see Fig. 2 and Fig. 4 also, see page 21 par. 4 “The coil 30 has a first end point 32 and a second end point 34”), a computation device connected to the RF sensor through the coaxial connector and a coaxial cable (see Fig. 5 RF sensor connected to a detection instrument/computing device, see page 21 par. 7 “…the first conductive wire 38 of the coaxial cable 36 may be a conductive copper wire
The second conductive wire 40 of the coaxial cable 36 may be a mesh-shaped conductive wire….the near-field electromagnetic probe 20 of the present invention can reuse the non-metallic protective layer 44 to cover the ring structure 26. The coil 30 and the insulating film 42, and then the first conductive wire 38 and the second conductive wire 40 are electrically connected to the detection instrument 46 through the coaxial terminal 45, and the aforementioned detection instrument 46 is an electromagnetic interference receiver or spectrum analysis instrument/computing device”). 	
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen’s combination as taught above to include a RF sensor (see Figs. 4-6 and page 21 par/ 4 “the present invention discloses a near-field electromagnetic probe 20 for sensing”, thus, a RF sensor sensing wirelessly power conditions is shown) comprising a coaxial connector arranged at a central portion of a board and a metal coil arranged on the board (see Figs. 4-6 coaxial connector 32), wherein the coaxial connector is surrounded by the metal coil (see Figs. 4-5 “The coil 30 has a first end point 32/connector and a second end point 34” the coil surrounds the connector 32), and the metal coil is connected to the coaxial connector, and the computation device connected to the RF sensor through the coaxial connector and a coaxial cable as taught by Haiqing in order to detect a power signal wirelessly and deliver the detected signal through a coaxial cable in a safe manner since coaxial cable are shielded cables that diminish interference of other signals found in an environment.    
	While Haiqing teaches an inductor mounted on a plastic cover, Haiqing does not explicitly teach the sensor comprising a circuit board and the metal coil arranged on the circuit board (induction coil printed on a circuit board for the purposes of giving stability to the coil are very common in the RF sensor art).  	
see 0076 “As illustrated in FIGS. 1-3, the embodiment of the sensor inductor 10 of the invention includes a conductor or coil 12 mounted on, or formed on, or deposited on, or deposited within, a generally planar insulator, or semiconductor, or epoxy, sensor substrate 14. In the embodiment of FIGS. 1-3, the conductor 12 is wound with multiple turns inwardly about an axis 17 that extends generally normal or perpendicular to the substrate, with each turn diminishing in size or diameter. Generally planar, for the purposes of this invention, means a flat, cylindrical, or radial shape, and the like. The sensor substrate 14 can be the surface of the item to be monitored, or a separate substrate. The conductor 12 can be mounted or formed on printed circuit board type substrate by commercially well-known techniques).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing combination a taught above to include a RF sensor comprising a circuit board and the metal coil arranged on the circuit board in order to provide stability to the RF sensor (see [0020] “A sensor inductor may be formed along a sensor substrate such as a printed board, or contained within an epoxy coating substrate. The substrate can be rigid or flexible”; 0077). It is to note that the connector of the coil is at the center of the circuit board (see Fig. 1 connector 20).    
	While Valcore teaches two semiconductor processes such as deposition and etching (see [0097]) and using a plurality of thresholds during the processing of a  Valcore-Chen-Haiqing-Cochran still does not explicitly teach wherein when the sampling rate is increased, the threshold value is decreased during the semiconductor manufacturing process (These limitations have been interpreted  in light of the specification par. [0060], the sampling rate is increased and a threshold value is decreased when the system changes or enters a new manufacturing process CVD or etching. The threshold value change/decrease does not depend on changing the sampling rate. In other words, a sampling rate and a threshold value are different for a CVD process from an etching process as suggested in [0060]). 
	Yasar teaches a fabrication system including a processing tool comprising a threshold value (the threshold is RF signal intensity power level at which is desired to process a workpiece) is decreased during a semiconductor manufacturing process (see the Abstract “deposition and etch modes within a vacuum chamber (30). The modes operate at different power and pressure parameters. Pressure of more than 50 mTorr, for example, is used for sputtering material from a target while pressure of less than a few mTorr, for example, is used to etch. Bias power on the substrate is an order of magnitude higher for etching, producing several hundred volt bias for etching, but only a few tens of volts for deposition”; also, see [0032] and[0041] “An example of this sequence of operation is depicted in FIG. 4, where DC power from the power source 24 to the target 25 is switched on for deposition and off for etching…ICP power from the RF generator 27 to the antenna 26 is switched between a higher power level for deposition and a lower power level for etching. RF bias power from the generator 28 to the table 22 is switched from a lower bias for deposition and a higher bias for etching”, switching higher power level to lower power level changes the set points or thresholds for maximum power, also, see Fig. 4 RF power level is decreased for two different processes).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran’s invention to include comprising a threshold value is decreased during a semiconductor manufacturing process as taught by Yasar in order to provide proper power for different processes (see [0032] “these electrical power sources 24 and 27 are turned on to power levels appropriate for the deposition by iPVD. Wafer RF bias is supplied to the chuck 22 by RF bias generator 28, which can also be turned on to a level appropriate during deposition to provide a net negative bias on the wafer 21 to improve and affect the process”) and use the system of Valcore to determine that power levels thresholds during the different states/processes are within acceptable ranges or detect a fault if they are not (see Valcore [0067).
	Valcore-Chen-Haiqing-Cochran-Yasar still does not explicitly teach wherein the sampling rate is increased. 
	However, Bode teaches a system comprising a RF sensor (see Col 1 lines 45-46 “an etching tool may include a sensor to monitor the radio frequency power delivered by the etching tool”; also, see Col 6 lines 45-46 “a power sensor to monitor the power provided to a heating element in the deposition tool”), a  (see Col 6 lines 49-52 “it may be desirable to increase the sampling rate of the temperature sensor and/or the power sensor to gather additional data to determine whether or not a process or device fault occurred”, Bode suggests detecting duration of the RF sensor comprises a first period and a second period, and a first sampling rate of the RF sensor during the first period is less than a second sampling rate of the RF sensor during the second period). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Valcore-Chen-Haiqing-Cochran-Yasar as taught above  to include a  wherein the sampling rate is increased as taught by Bode in order to improve the detecting accuracy of a fault during a second period (see Col 7 lines 57-65 “By implementing one or more embodiments of the present invention, the ability of the APC system to detect and/or classify faults or other unexpected events associated with the processing tools may be enhanced. For example, the APC 60 system may be able to increase the sampling rate of select sensors that are relevant to the suspected fault or unexpected event to provide additional data that may assist in detecting and/or classifying the suspected fault or unexpected event”, thus by increasing the sampling rate during a second period of time will result in a greater rate than in a first period of time). Furthermore,  It would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to when the sampling rate is increased as taught by Bode (see Col 2 lines 55-58 “FIG. 4 conceptually illustrates a method of dynamically adjusting a sensor sampling rate that may be used in the manufacturing system shown in FIG. 1, in accordance with the present invention”), the threshold value/power level limits are decreased during the semiconductor manufacturing processes as taught by Yasar (Yasar teaches that different parameters can be adjusted for different processes) since parameters such as power limits, sampling rate, and other are adjustable and could be different for different semiconductor processes such as etching, deposition, and so on during different period and since the Applicant has not disclosed that increasing the sampling rate while decreasing a threshold value/power limit solves any stated problem is for any particular purpose (the Applicant in the invention simply states that each process such as etching or deposition could be first and second and each could have the parameters settings as claimed) other than increasing the sampling rate increases the accuracy of detection during a second period and which is suggested by  Bode.   
With respect to claim 3, Valcore-Chen-Haiqing-Cochran-Yasar-Bode teaches the fabrication system as claimed in claim 1, Chen further teaches wherein the RF sensor comprises an RF current sensor which generates an inducting current corresponding to the intensity of the RF signal through electro-magnetic induction (see Chen, FIG. 2 & Para. 24] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer. The RF current flowing through the RF power transmission line 201 produces a time-varying magnetic field around the RF power transmission line 201. The time-varying magnetic field, in turn, produces a time-varying electric field at an RF frequency. The time-varying electric field induces RF current flowing through the loop(s) and a resistor in the current probe 202. The result is a conversion of the RF current to an RF voltage for subsequent processing”).
With respect to claim 7, Valcore-Chen-Haiqing-Cochran-Yasar-Bode teaches the fabrication system as claimed in claim 1, Valcore clearly teaches the RF sensor(s) are connected to the computation device via a cable (see Fig. 1B sensors included in 146 sends the measurements to computation device 158 via a cable), but Valcore does not explicitly teach wherein the coaxial connector is utilized to connect a coaxial cable, and the coaxial cable is utilized to connect the RF sensor and the computation device.
However, Haiqing further teaches the coaxial connector, wherein the coaxial connector is utilized to connect a coaxial cable (see Fig. 2 and Figs. 4-5 coaxial connector 32 connected to coaxial cable 36, see page 21 par. 4 “The coaxial cable 36 has a conductive wire 38 and a second conductive wire 40,), and the coaxial cable is utilized to connect the RF sensor and a computation device (see Fig. 5 coaxial cable connects sensor an a computation device 46; see page 21 par 6 “The coil 30 and the insulating film 42, and then the first conductive wire 38 and the second conductive wire 40 are electrically connected to the detection instrument 46 through the coaxial terminal 45”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode’s combination as taught above to include wherein the coaxial connector is utilized to connect a coaxial cable, and the coaxial cable is utilized to connect the RF .  
Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Haiqing et al (CN 102981028 as taught by provided the machine translation), Cochran (US 20090309579), Yasar et al (US 20030034244) and Bode (US 7558687) as applied to claims 1, and further in view of Wilson (US 20170244500).
With respect to claim 2, Valcore-Chen-Haiqing-Cochran-Yasar-Bode teaches the fabrication system as claimed in claim 1, but the combination is not generally concerned with the statistical characteristics comprising a maximum intensity, a range of the intensity and a standard deviation of the intensity of an RF signal. 
However, Wilson discloses a system comprising wherein extracted statistical characteristics comprise a maximum intensity of the RF signal, a range of the intensity of the RF signal, and a standard deviation of the intensity of the RF signal (see Wilson, [0045] “The RF pulse test module (49) can be further executed to calculate and record the mean, standard deviation, and maximum value of the RF forward signal”]
                Therefore,  it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode combination as taught above to include using extracted statistical characteristics comprising a maximum (Wilson [0006]).
With respect to claim 4, Valcore-Chen-Haiqing-Cochran-Yasar-Bode teaches the fabrication system as claimed in claim 2, Valcore further teaches wherein when an etching process is performed by the processing tool (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]), the FDC system determines whether or not the detected intensity of the RF signal is greater than the threshold value (see Valcore, FIG. 1A-1B & [0015]  “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)).
With respect to claim 5, Valcore-Chen-Haiqing-Cochran-Yasar-Bode teaches the fabrication system as claimed in claim 2, Valcore further teaches wherein when a chemical vapor deposition process is performed by the processing tool, (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]), the FDC system determines whether or not the detected intensity of the RF signal falls outside the threshold range (see Valcore, FIG. 1A-1B & [0015] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)). 
Claims 8-10, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Kim et al (US 20170169995), Yasar et al (US 20030034244) and Bode (US 7558687).
	With respect to claim 8, Valcore teaches A processing tool (see Fig. 1 processing tool 130; also, [0021] see a semiconductor substrate plasma processing apparatus 100 includes a vacuum chamber 102), comprising: 
 	an RF signal generator, configured to generate an RF signal, (see Fig. 1B  Pulsing RF Generators 146) wherein the RF signal generator comprises:	
 	a high- frequency (HF) signal source, configured to generate an HF signal (see [0092] “The plasma system 144 includes one or more RF generators 146, e.g., an x MHz RF generator, a y MHz RF generator, and a z MHz RF generator. The RF generators 146 are examples of the RF generators 116 (FIG. 1A). An example of the x MHz RF generator includes an RF generator that has an operation frequency of 2 MHz, an example of the y MHz RF generator includes an RF generator that has an operation frequency of 27 MHz, and an example of the z MHz RF generator includes an RF generator that has an operation frequency of 60 MHz”, Thus, the RF generator includes a least a HF signal source);
	
	and a distributed network (see Fig. 1B distribution network 150), 
	at least one electrode, configured to receive the RF signal to execute a semiconductor manufacturing process (s see Fig. 1 electrode 136 and/or see Fig. 2 electrostatic chuck 152 that includes an electrode as well, see [0094] “The impedance matching network 148 is connected via an RF transmission line 150 to an electrostatic chuck (ESC) 152 of a plasma chamber 156, which is an example of the plasma chamber 112 (FIG. 1A). The RF transmission line 150 is an example of the RF transmission line 127 (FIG. 1A). The ESC 152 is an example of the chuck 136 (FIG. 1A). The ESC 152 includes a lower electrode. In some embodiments, the ESC 152 includes the lower electrode and a ceramic layer placed with respect to, e.g., on top of, etc., the lower electrode. In various embodiments, the ESC 152 includes the lower electrode, the ceramic layer, and a facility plate placed with respect to, e.g., below, etc., the lower electrode; also, see [0073] “the lower electrode of the chuck 136 and the upper electrode” ); and
 	 a first sensor and a second RF sensor, arranged separately from the electrode and the RF signal generator to(see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus the sensor is separate from the RF generator since it is at the output; also, see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”, the sensors are separated from the electrode; see [0055] “one or more sensors, e.g., probes, voltage and current probes, etc., within the RF generators 116 sense RF signals at outputs of the RF generators 116 to generate data that represents the variable. For example, a probe 118 senses RF signals at an output of one of the RF generators 116 to generate data that represents the complex voltage and current or the impedance at the output. The output of one of the RF generators 116 is used to provide an RF signal to the impedance matching circuit 114. The RF generators 116 send the data to the host system 120 via corresponding communication cables 117”, thus, plurality of sensors are used”; also, see [0107-0108] “sensors…”; The sensor or computer extracts data at a sampling rate, see Fig. 2 and [0119] a number of samples),
	wherein the detected intensity of the RF signal is utilized for extracting statistical characteristics by a computation device with a sampling rate, (see  Fig 1A host system with a processor/computing device, see [0031], [0049], [0056], [0064]; also, see Fig. 1 B   computing device 158; also, see [0107-0108] “…0108 The CPU 158 receives a variable that is measured by the sensors via communication cables that couple the corresponding sensors to the host system 162, accesses a computer-generated model, e.g., the model 126 (FIG. 1A), etc., from the memory device of the host system 162, and propagates the variable, e.g., complex voltage and current, complex reflected power, complex forward power, complex delivered power, etc., through the computer-generated model generate the model data 124 (FIG. 1A)…also, see [0110], the host system processor calculates statistical characteristic (values) based on the detected intensity/(power, current or voltage) of the RF signals), and the statistical characteristics are transmitted to a fault detection and classification (FDC) system (see Valcore, Figs 1A-1B and [0198] “The controller is defined as electronics having various integrated circuits, logic, memory, and software that receive instructions, issue instructions, control operation, enable cleaning operations, enable endpoint measurements, and the like.”  Wherein, it is interpreted that the CPU 158 is connected to the FDC system and the CPU 158/computing device is communicatively coupled to a processing tool (tool 130 including ESC 152, RF generator 146 & associated sensors”; also, see [0199-0200] “The controller, in some embodiments, is a part of or coupled to a computer that is integrated with, coupled to the system, otherwise networked to the system, or a combination thereof. For example, the controller is in a "cloud" or all or a part of a fab host computer system”; also, see Figs. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), 
	, and the second RF sensor is arranged between the distribution network and the HF signal source (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus, the sensor is at the output of the RF generator, which place the sensor between the HF signal source 146 and the distribution network 150; also, see [0055] and  [0107-0108]] these paragraphs also suggest that the location of at least a second sensor is between the distribution network and the HF signal source),
	wherein the FDC system is configured to determine whether or not the detected intensity of the RF signal exceeds a threshold value or outside a threshold range according to the extracted statistical characteristics (see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), 
	Valcore does not explicitly teach the RF sensors to wirelessly detect intensity of the RF signal, and the RF generator comprising a low-frequency (LF) signal source, configured to generate an LF signal, wherein the first RF sensor is arranged between the distribution network and the electrode and 
 	the distributed network, arranged between the LF signal source and the HF signal source, configured to combine and distribute the LF signal and the HF signal to generate the RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network;
	wherein when the sampling rate is increased, the threshold value is decreased during the semiconductor manufacturing process. 
see fig. 2 and 6-7 RF sensor 202; also, see [0024] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer. The RF current flowing through the RF power transmission line 201 produces a time-varying magnetic field around the RF power transmission line 201. The time-varying magnetic field, in turn, produces a time-varying electric field at an RF frequency. The time-varying electric field induces RF current flowing through the loop(s) and a resistor in the current probe 202…”), wherein the first RF sensor is arranged between the distribution network and the electrode (see Chen Figs. 1-2 and [0023] “The detection circuit 200 includes an RF current probe 202 that is coupled to an RF power transmission line 201 between the RF matching/distribution  network124 and an upper, powered electrode 204 within a plasma chamber 206, such as the showerhead 116 in the PECVD chamber 100 depicted in FIG. 1. Preferably, the RF current probe is coupled to the RF power transmission line 201 just prior to connection of the RF power transmission line 201 to the powered electrode 204”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include a first RF sensor wirelessly detecting an intensity of the RF signal and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field these are inherent and well-known benefits if magnetic field sensors) and allowing much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (see Chen [0023]) to detect arcing in a plasma tool (see [0006]).  Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include wireless detection in the  second RF sensor to wirelessly detecting an intensity of the RF signal as taught by Valcore and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (in other words, it would have been obvious to use magnetic/induction detection sensors as the first and second RF sensor based on the advantages described above).  
	Chen also teaches statistical characteristics are transmitted to a fault detection and classification (FDC) system (see Chen, FIG. 3, Par. 23 & Col. 31] “The detection circuit 200 includes an RF current probe 202 that is coupled to an RF power transmission line 201. Each RF current probe 202 is connected via cables 302. The detection modules 306 each contain all of the components of the circuit 200 encircled by the boxes 250, 550, 650, 750, and 850 in FIGS. 2, 5, 6, 7, and 8, respectively.” Wherein, it is interpreted that statistical characteristics (i.e. values measured by the RF current probe 202) are transmitted to a fault detection and classification system (i.e. detection modules 306)).
	Valcore-Chen still does not explicitly the RF generator comprising a low-frequency (LF) signal source, configured to generate an LF signal, and the distributed network arranged between the LF signal source and the HF signal source, configured to combine and distribute the LF signal and the HF signal to generate the RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network.
	However, Kim teaches a plasma system comprising a RF generator (see Fig 4 and [0058] “RF power supply”) comprising a low-frequency (LF) signal source configured to generate an LF signal and a high frequency (HF) signal source configured to generate an HF signal (see Fig. 4 and [0058] “The RF power supply 104 includes a 13.56 megahertz (MHz) RF generator/high and a 400 kilohertz (kHz) RF generator/low”; also, see [0068]), and a distributed network arranged between the LF signal source and the HF signal source (see Fig. 4 and see [0057] “a power distributor and combiner, labeled as “Dstbtr & Combiner”), configured to combine and distribute the LF signal and the HF signal to generate the RF signal (see Fig. 4 and see [0062] “The power distributor and combiner receives the high and low frequency RF signals from the high radio frequency match circuit and the low frequency match circuit to combine the RF signals to further generate a modified RF signal”), wherein the LF signal source is separated from the HF signal source by the distributed network (see Fig. 4 the HF and LF sources are separated by the distributed network).
(see [0046] and [0051]) having different frequencies (see [0052]).  It is to note that Valcore also teaches a second RF sensor located between an electrode and a distribution network for the detecting RF signal intensities as recited above (see Fig. 4).
	While Valcore teaches two semiconductor processes such as deposition and etching (see [0097) and using a plurality of thresholds during the processing of a workpiece during different states of the RF signal corresponding to processing processes (see [0028] and [0034]), and while it is very well known in this art that etching and deposition have different process parameters settings such as RF power settings,  Valcore-Chen-Kim still does not explicitly teach wherein when the sampling rate is increased, the threshold value is decreased during the semiconductor manufacturing process (These limitations have been interpreted  in light of the specification par. [0060], the sampling rate is increased and a threshold value is decreased when the system changes or enters a new manufacturing process CVD or etching. The threshold value change/decrease does not depend on changing the sampling rate. In other words, a sampling rate and a threshold value are different for a CVD process from an etching process as suggested in [0060]). 
 	Yasar teaches a fabrication system including a processing tool comprising a threshold value (the threshold is RF signal intensity power level at which is desired to process a workpiece) is decreased during a semiconductor manufacturing process (see the Abstract “deposition and etch modes within a vacuum chamber (30). The modes operate at different power and pressure parameters. Pressure of more than 50 mTorr, for example, is used for sputtering material from a target while pressure of less than a few mTorr, for example, is used to etch. Bias power on the substrate is an order of magnitude higher for etching, producing several hundred volt bias for etching, but only a few tens of volts for deposition”; also, see [0032] and[0041] “An example of this sequence of operation is depicted in FIG. 4, where DC power from the power source 24 to the target 25 is switched on for deposition and off for etching…ICP power from the RF generator 27 to the antenna 26 is switched between a higher power level for deposition and a lower power level for etching. RF bias power from the generator 28 to the table 22 is switched from a lower bias for deposition and a higher bias for etching”, switching higher power level to lower power level changes the set points or thresholds for maximum power, also, see Fig. 4 RF power level is decreased for two different processes).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim’s invention to include comprising a threshold value is decreased during a semiconductor manufacturing process as taught by Yasar in order (see [0032] “these electrical power sources 24 and 27 are turned on to power levels appropriate for the deposition by iPVD. Wafer RF bias is supplied to the chuck 22 by RF bias generator 28, which can also be turned on to a level appropriate during deposition to provide a net negative bias on the wafer 21 to improve and affect the process”) and use the system of Valcore to determine that power levels thresholds during the different states/processes are within acceptable ranges or detect a fault if they are not (see Valcore [0067).
	Valcore-Chen-Kim-Yasar still does not explicitly teach wherein the sampling rate is increased. 
	However, Bode teaches a system comprising a RF sensor (see Col 1 lines 45-46 “an etching tool may include a sensor to monitor the radio frequency power delivered by the etching tool”; also, see Col 6 lines 45-46 “a power sensor to monitor the power provided to a heating element in the deposition tool”), a  wherein the sampling rate is increased (see Col 6 lines 49-52 “it may be desirable to increase the sampling rate of the temperature sensor and/or the power sensor to gather additional data to determine whether or not a process or device fault occurred”, Bode suggests detecting duration of the RF sensor comprises a first period and a second period, and a first sampling rate of the RF sensor during the first period is less than a second sampling rate of the RF sensor during the second period). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to (see Col 7 lines 57-65 “By implementing one or more embodiments of the present invention, the ability of the APC system to detect and/or classify faults or other unexpected events associated with the processing tools may be enhanced. For example, the APC 60 system may be able to increase the sampling rate of select sensors that are relevant to the suspected fault or unexpected event to provide additional data that may assist in detecting and/or classifying the suspected fault or unexpected event”, thus by increasing the sampling rate during a second period of time will result in a greater rate than in a first period of time). Furthermore,  It would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to when the sampling rate is increased as taught by Bode (see Col 2 lines 55-58 “FIG. 4 conceptually illustrates a method of dynamically adjusting a sensor sampling rate that may be used in the manufacturing system shown in FIG. 1, in accordance with the present invention”), the threshold value/power level limits are decreased during the semiconductor manufacturing processes as taught by Yasar (Yasar teaches that different parameters can be adjusted for different processes) since parameters such as power limits, sampling rate, and other are adjustable and could be different for different semiconductor processes such as etching, deposition, and so on during different period and since the Applicant has not disclosed that increasing the sampling rate while decreasing a threshold value/power limit solves any stated problem is for any the Applicant in the invention simply states that each process such as etching or deposition could be first and second and each could have the parameters settings as claimed) other than increasing the sampling rate increases the accuracy of detection during a second period and which is suggested by  Bode.   
With respect to claim 9, Valcore-Chen-Kim-Yasar-Bode teaches the processing tool as claimed in claim 8, Valcore further teaches  wherein the semiconductor manufacturing process comprises an etching process or a chemical vapor deposition process (see [0024], [0097] and  [0201]; also, see claims 4 or 5 above). 
 	As per claim 10, Valcore-Chen-Kim-Yasar-Bode teaches the processing tool as in claim 9, Kim further teaches wherein the RF signal generator further comprises: a matching network, coupled  between the distributed network and the HF signal source and configured to decrease reflectiveness of the HF signal for generating the RF signal (see Fig. 4 “HF matcher”; also, see [0046] “The pedestal 140 is electrically coupled to a radio frequency (RF) power supply 104 via a match network 106”; also, see [0058] “The match network 106 includes a high radio frequency impedance matching circuit”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim-Yasar-Bode combination as taught above to include a matching network, coupled  between the distributed network and the HF signal source and configured to decrease reflectiveness of the HF signal for generating the RF signal as taught by Kim in order to decrease reflectiveness of the HF signal for generating the (see [0046] and [0058] the purpose of a matching network is to provide an impedance to reflected power of the RF signal provided to the plasma machine).
 	With respect to claim 13, Valcore-Chen-Kim-Yasar-Bode teaches the processing tool as in claim 9, Valcore further teaches (Valcore teaches or suggests wherein the FDC system is configured to determine whether or not the detected intensity of the RF signal exceeds a threshold value or outside a threshold range according to the extracted statistical characteristics, see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), when the detected intensity of the RF signal exceeds the threshold value or within the threshold range, the RF signal will be adjusted to meet the threshold value or the threshold range (see FIG. 1 and [0087] “In some embodiments, the classification operation 142 is used to determine whether to turn off power that is supplied to the plasma tool 130 or to change an amount of power or frequency that is supplied to the plasma tool 130.  For example, upon determining that an event is arcing, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116.  As another example, upon determining that an event is plasma dropout or plasma instability, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to change an amount of power supplied by or a frequency of one or more RF signals that are supplied by the corresponding one or more RF generators 116). 
With respect to claim 14, Valcore-Chen-Kim-Yasar-Bode teaches the processing tool as in claim 9, Valcore further teaches wherein when an etching process is performed by the processing tool, (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]), the FDC system determines whether or not the detected maximum intensity of the RF signal is greater than the threshold value (see Valcore, FIG. 1A-1B & [0015]  “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)).
With respect to claim 15, Valcore-Chen-Kim-Yasar-Bode teaches the processing tool as in claim 9, Valcore further teaches wherein when a chemical vapor deposition process is performed by the processing tool, (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]), the FDC system determines whether range of the detected intensity of the RF signal falls outside a threshold range or not (see Valcore, FIG. 1A-1B & [0015] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)). 
 	With respect to claim 17, Valcore teaches an arcing protection method (see [0028]), comprising: 
	using a distribution network (see Fig. 1B distribution network 150 generating a RF signal), 
	detecting an intensity of the RF signal (see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”), wherein the first RF sensor is apart from the distribution network and the processing tool (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus the sensor is separate from the RF generator since it is at the output; also, see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”, thus, the first sensor is  separated or apart from the electrode of the processing tool 156 and the distribution network);
	detecting an intensity of the HF signal from the HF signal source to the distribution network wirelessly by a second RF sensor (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus, the sensor is at the output of the RF generator, which place the sensor between the HF signal source 146 and the distribution network 150; also, see [0055] and  [0107-0108]] these paragraphs also suggest that the location of at least a second sensor is between the distribution network and the HF signal source; see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”), wherein the second RF sensor is apart from the distribution network and the processing tool (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus the sensor is separate from the RF generator since it is at the output; also, see [0055] and see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”, the sensors are separated or apart from the electrode and the processing tool 156);
	extracting statistical characteristics with a sampling rate based on the detected intensity of the RF and HF signals (see  Fig 1A host system with a processor/computing device, see [0031], [0049], [0056], [0064]; also, see Fig. 1 B   computing device 158; also, see [0107-0108] “…0108 The CPU 158 receives a variable that is measured by the sensors via communication cables that couple the corresponding sensors to the host system 162, accesses a computer-generated model, e.g., the model 126 (FIG. 1A), etc., from the memory device of the host system 162, and propagates the variable, e.g., complex voltage and current, complex reflected power, complex forward power, complex delivered power, etc., through the computer-generated model generate the model data 124 (FIG. 1A)…also, see [0110], the host system processor calculates statistical characteristic (values) based on the detected intensity/(power, current or voltage) of the RF signals, wherein the sensor or computer extracts data at a sampling rate, see Fig. 2 and [0119] a number of samples);
	determining whether or not the detected intensity of the RF signal exceeds a threshold value or threshold range according to the extracted statistical characteristics (see Valcore, FIG. 1A-1B and [115] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)); and
	adjusting the RF signal when the intensity of the RF signal exceeds the threshold value or the threshold range (see FIG. 1 and [0087] “In some embodiments, the classification operation 142 is used to determine whether to turn off power that is supplied to the plasma tool 130 or to change an amount of power or frequency that is supplied to the plasma tool 130.  For example, upon determining that an event is arcing, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116.  As another example, upon determining that an event is plasma dropout or plasma instability, the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to change an amount of power supplied by or a frequency of one or more RF signals that are supplied by the corresponding one or more RF generators 116), 
	
	Valcore does not explicitly teach using a distribution network to combine and distribute a low- frequency (LF) signal from a LF signal source and a high-frequency (HF) signal from a HF signal source to generate an RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network, detecting an intensity of the RF signal from the distribution network to at least one electrode of a processing tool wirelessly by the first RF sensor, wherein when the sampling rate is increased, the threshold value is decreased during the semiconductor manufacturing process. 
	However, Chen teaches system and method for detecting arcing in a plasma tool comprising a first RF sensor wirelessly detecting an intensity of the RF signal from the distribution network to at least one electrode of a processing tool (see fig. 2 and 6-7 RF sensor 202; also, see [0024] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer. The RF current flowing through the RF power transmission line 201 produces a time-varying magnetic field around the RF power transmission line 201. The time-varying magnetic field, in turn, produces a time-varying electric field at an RF frequency. The time-varying electric field induces RF current flowing through the loop(s) and a resistor in the current probe 202…”, the sensor measures the RF signal between the electrode  and the distribution network 124).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include comprising a RF sensor wirelessly detecting an intensity of the RF signal from the distribution network to at least one electrode of a processing tool as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (these are inherent and well-known benefits if magnetic field sensors) and allowing much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (see Chen [0023]) to detect arcing in a plasma tool (see [0006]). Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include wireless detection in the  second RF sensor to wirelessly detecting an intensity of the RF signal as taught by Valcore and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (in other words, it would have been obvious to use magnetic/induction detection sensors as the first and second RF sensor based on the advantages described above).  
 	However, Valcore-Chen still does not explicitly teach using a distribution network to combine and distribute a low- frequency (LF) signal from a LF signal source and a high-frequency (HF) signal from a HF signal source to generate an RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network.  
 	However, Kim teaches a plasma system comprising a RF generator (see Fig 4 and [0058] “RF power supply”) comprising a low-frequency (LF) signal source configured to generate an LF signal and a high frequency (HF) signal source configured to generate an HF signal (see Fig. 4 and [0058] “The RF power supply 104 includes a 13.56 megahertz (MHz) RF generator/high and a 400 kilohertz (kHz) RF generator/low”; also, see [0068]), and a distributed network arranged between the LF signal source and the HF signal source (see Fig. 4 and see [0057] “a power distributor and combiner, labeled as “Dstbtr & Combiner”), configured to combine and distribute the LF signal and the HF signal to generate the RF signal (see Fig. 4 and see [0062] “The power distributor and combiner receives the high and low frequency RF signals from the high radio frequency match circuit and the low frequency match circuit to combine the RF signals to further generate a modified RF signal”), wherein the LF signal source is separated from the HF signal source by the distributed network (see Fig. 4 the HF and LF sources are separated by the distributed network).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen’s combination as taught above to the RF generator comprising a low-frequency (LF) signal source, configured to generate an LF signal, and the distributed network arranged between the LF signal source and the HF signal source, configured to combine and distribute the LF signal and the HF signal to generate the RF signal, wherein the LF signal source is separated from the HF signal source by the distributed network as taught by Kim in order to provide RF power to an electrode during a semiconductor manufacturing process (see [0046] and [0051]) having different frequencies (see [0052]).  	
	While Valcore teaches two semiconductor processes such as deposition and etching (see [0097) and using a plurality of thresholds during the processing of a workpiece during different states of the RF signal corresponding to processing processes (see [0028] and [0034]), and while it is very well known in this art that etching and deposition have different process parameters settings such as RF power settings,  Valcore-Chen-Kim still does not explicitly teach wherein when the sampling rate is increased, the threshold value is decreased during the semiconductor manufacturing process (These limitations have been interpreted  in light of the specification par. [0060], the sampling rate is increased and a threshold value is decreased when the system changes or enters a new manufacturing process CVD or etching. The threshold value change/decrease does not depend on changing the sampling rate. In other words, a sampling rate and a threshold value are different for a CVD process from an etching process as suggested in [0060]). 
 	Yasar teaches a fabrication system including a processing tool comprising a threshold value (the threshold is RF signal intensity power level at which is desired to process a workpiece) is decreased during a semiconductor manufacturing process (see the Abstract “deposition and etch modes within a vacuum chamber (30). The modes operate at different power and pressure parameters. Pressure of more than 50 mTorr, for example, is used for sputtering material from a target while pressure of less than a few mTorr, for example, is used to etch. Bias power on the substrate is an order of magnitude higher for etching, producing several hundred volt bias for etching, but only a few tens of volts for deposition”; also, see [0032] and[0041] “An example of this sequence of operation is depicted in FIG. 4, where DC power from the power source 24 to the target 25 is switched on for deposition and off for etching…ICP power from the RF generator 27 to the antenna 26 is switched between a higher power level for deposition and a lower power level for etching. RF bias power from the generator 28 to the table 22 is switched from a lower bias for deposition and a higher bias for etching”, switching higher power level to lower power level changes the set points or thresholds for maximum power, also, see Fig. 4 RF power level is decreased for two different processes).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim’s invention to include comprising a threshold value is decreased during a semiconductor manufacturing process as taught by Yasar in order to provide proper power for different processes (see [0032] “these electrical power sources 24 and 27 are turned on to power levels appropriate for the deposition by iPVD. Wafer RF bias is supplied to the chuck 22 by RF bias generator 28, which can also be turned on to a level appropriate during deposition to provide a net negative bias on the wafer 21 to improve and affect the process”) and use the system of Valcore to determine that power levels thresholds during the different states/processes are within acceptable ranges or detect a fault if they are not (see Valcore [0067).
	Valcore-Chen-Kim-Yasar still does not explicitly teach wherein the sampling rate is increased. 
	However, Bode teaches a system comprising a RF sensor (see Col 1 lines 45-46 “an etching tool may include a sensor to monitor the radio frequency power delivered by the etching tool”; also, see Col 6 lines 45-46 “a power sensor to monitor the power provided to a heating element in the deposition tool”), a  wherein the sampling rate is increased (see Col 6 lines 49-52 “it may be desirable to increase the sampling rate of the temperature sensor and/or the power sensor to gather additional data to determine whether or not a process or device fault occurred”, Bode suggests detecting duration of the RF sensor comprises a first period and a second period, and a first sampling rate of the RF sensor during the first period is less than a second sampling rate of the RF sensor during the second period). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Valcore-Chen-Kim-Yasar as taught above  to include a  wherein the sampling rate is increased as taught by Bode in order to improve the (see Col 7 lines 57-65 “By implementing one or more embodiments of the present invention, the ability of the APC system to detect and/or classify faults or other unexpected events associated with the processing tools may be enhanced. For example, the APC 60 system may be able to increase the sampling rate of select sensors that are relevant to the suspected fault or unexpected event to provide additional data that may assist in detecting and/or classifying the suspected fault or unexpected event”, thus by increasing the sampling rate during a second period of time will result in a greater rate than in a first period of time). Furthermore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to when the sampling rate is increased as taught by Bode (see Col 2 lines 55-58 “FIG. 4 conceptually illustrates a method of dynamically adjusting a sensor sampling rate that may be used in the manufacturing system shown in FIG. 1, in accordance with the present invention”), the threshold value/power level limits are decreased during the semiconductor manufacturing processes as taught by Yasar (Yasar teaches that different parameters can be adjusted for different processes) since parameters such as power limits, sampling rate, and other are adjustable and could be different for different semiconductor processes such as etching, deposition, and so on during different period and since the Applicant has not disclosed that increasing the sampling rate while decreasing a threshold value/power limit solves any stated problem is for any particular purpose (the Applicant in the invention simply states that each process such as etching or deposition could be first and second and each could have the parameters settings as claimed) other than increasing the sampling rate increases the accuracy of detection during a second period and which is suggested by Bode.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Kim et al (US 20170169995), Yasar et al (US 20030034244) and Bode (US 7558687) as applied to claim 8 above, and further in view of Alokosai et al (US 20140073143). 
 	With respect to claim 12, Valcore-Chen-Kim-Yasar-Bode teaches the processing tool as in claim 8, Valcore further teaches wherein the RF signal generator further comprises:
 	a matching network, coupled between the distributed network and the HF signal source, and configured to decrease reflectiveness of the HF signal for generating the RF signal (see Valcore Fig. 1B matching network 148; also, see [0145] “the impedance matching network 148 receives the RF signals from the RF generators 146 and matches an impedance of a load connected to an output of the impedance matching network 148 with that of a source connected to an input of the impedance matching network 148 to generate a modified RF signal…”, the purpose of a matching network circuit is to decrease reflectiveness of the HF signal for generating the RF signal by matching the impedance of the load and the impedance of the RF source); and
	


Valcore further teaches the matching network (see [0031] “The plasma system further includes a sensor coupled to the output of the RF generator and a host system coupled to the sensor”, thus, the sensor is at the output of the RF generator, which detects the signal through the matching network 148; also, see [0055] and  [0107-0108] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146”, these paragraphs suggest that the location of at least a second RF sensor is between the HF signal source and the matching network).
Chen further teaches wherein the first RF sensor is configured to detect the RF signal transmitted from the distribution network to the electrode (see Chen Figs. 1-2 and [0023] “The detection circuit 200 includes an RF current probe 202 that is coupled to an RF power transmission line 201 between the RF matching network 124 and an upper, powered electrode 204 within a plasma chamber 206, such as the showerhead 116 in the PECVD chamber 100 depicted in FIG. 1. Preferably, the RF current probe is coupled to the RF power transmission line 201 just prior to connection of the RF power transmission line 201 to the powered electrode 204. Directly detecting the RF current near the powered electrode 204 allows much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (FIG. 1)”).
transmitted from the distribution network to the electrode as taught by Chen in order to allow a much more sensitive signal detection point (see [0023] “…Directly detecting the RF current near the powered electrode 204 allows much more sensitive plasma excursion detection as opposed to detection at or near the RF power generator or the RF matching network (FIG. 1)”).
	While Kim teaches a LF matcher which seems to work as a tap, Valcore-Chen-Kim-Yasar-Bode still does not explicitly teach the RF generator comprises a tap, coupled between the distributed network and the LF signal source LF, and configured to stabilize frequency of the LF signal (a tap has been interpreted as any circuit device to regulate or stabilize frequency of the LF signal source. Taps are very well known electrical components and their function is to stabilize frequency or power). 
	However, Alokozai teaches a fabrication system comprising a Rf signal generator comprising a tap, coupled between the distributed network and the LF signal source LF, and configured to stabilize frequency of the LF signal (see 0055 “power for generating plasma is supplied to ICP coil 138 from an ICP power source 144 and matching network 146 via a multi-tap transformer 148. Each of the plasma density adjustment taps 142 may be adjusted to vary power within corresponding plasma zones 150. Varying power within each plasma zone 150 changes the generation rate of radicals, effectively altering the radial distribution of radicals within plasma generation region 108”; also, see [0057] “In the embodiment shown in FIG. 1, each plasma density adjustment tap 142 includes a plasma density tuner 152 used to adjust power in each plasma zone 150. As shown in FIG. 1, plasma density tuners 152 include components used to adjust zone attenuation (for example, via a variable capacitor) and zone phase shift (for example, via a variable inductor). In some embodiments, plasma density tuners 152 may be purely passive/reactive, including no transistors or other active components”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim-Yasar-Bode’s combination as taught above to include a tap, coupled between the distributed network and the LF signal source LF, and configured to stabilize frequency of the LF signal as taught by Alokozai in order to adjust power for a plasma chamber (see [0055], and [0057]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Kim et al (US 20170169995), Yasar et al (US 20030034244) and Bode (US 7558687) as applied to claim 8 above, and further in view of Haiqing et al (CN 102981028 as taught by provided the machine translation).
 	As per claim 16, Valcore-Chen-Kim-Yasar-Bode teaches the processing tool as in claim 8, Chen further teaches wherein the RF sensor comprises a metal coil to detect a RF signal wirelessly (see fig. 2 and 6-7 RF sensor 202; also, see [0024] “The RF current probe 202 may be a single loop current transformer or a multiple loop current transformer…). Valcore further teaches the RF sensor(s) are connected to the computation device via a cable (see Fig. 1B sensors included in 146 sends the measurements to computation device 158 via a cable). As stated above, would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore’s invention to include wireless detection in the  second RF sensor to wirelessly detecting an intensity of the RF signal as taught by Valcore and comprising a metal coil as taught by Chen in order to detect power wirelessly and in an isolated and safe manner, and because these sensor provided an array of inherent benefits such as easiness to integrate the magnetic field wireless sensor in any place or location of the system while avoid direct connection (in other words, it would have been obvious to use magnetic/induction detection sensors as the first and second RF sensor based on the advantages described above).    
	However, Chen or the combination of Valcore-Chen-Kim does not explicitly teach each of the first and second RF sensors comprises a coaxial connector which is surrounded by the metal coil, the coaxial connector Page 5is configured to connect a coaxial cable, and the coaxial cable is configured to connect the RF sensor and the computation device.
	However, Haiqing teaches a RF sensor (see Fig. 2 and Figs. 4 -5 and page 21 par/ 4 “the present invention discloses a near-field electromagnetic probe 20 for sensing”, thus, a RF sensor sensing wirelessly power conditions is shown) comprising a metal coil and a coaxial connector which is surrounded by the metal coil (see Figs. 4-5 “The coil 30 has a first end point 32/connector and a second end point 34” the coil surrounds the connector 32; see Fig. 2 and Figs. 4-5 coaxial connector 32),  the coaxial connector Page 5is configured to connect a coaxial cable (see Fig. 2 and Figs. 4-5 coaxial connector 32 connected to coaxial cable 36, see page 21 par. 4 “The coaxial cable 36 has a conductive wire 38 and a second conductive wire 40), and the coaxial cable is configured to connect the RF sensor and the computation device (see Fig. 5 coaxial cable connects sensor an a computation device 46; see page 21 par 6 “The coil 30 and the insulating film 42, and then the first conductive wire 38 and the second conductive wire 40 are electrically connected to the detection instrument 46 through the coaxial terminal 45” ). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Kim-Yasar-Bode’s combination as taught above to include the teachings Haiqing in each of the first and second RF sensors as taught above to include a coaxial connector which is surrounded by the metal coil, the coaxial connector Page 5is configured to connect a coaxial cable, and the coaxial cable is configured to connect the RF sensors and the computation device as taught by Haiqing in order to detect a power signal wirelessly and deliver the detected signal through a coaxial cable in a safe manner since coaxial cable are shielded cables that diminish interference of other signals found in an environment.    

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912) in view of Chen et al. (US 20120074951) and Kim et al (US 20170169995), Yasar et al (US 20030034244) and Bode (US 7558687) as applied to claim 17 above, and further in view of Wilson (US 20170244500). 
As to claim 18, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis (Wilson teaches the limitations of claim 18, see rationale of claim 2 above).

	As per claim 19, Valcore-Chen-Kim-Yasar-Bode-Wilson teaches the arcing protection method as in claim 18, Valcore further teaches wherein determining whether or not the intensity of the RF signal meets a threshold value or threshold range comprises: Page 6determining whether the detected maximum intensity of the RF signal is greater than the threshold value (see Valcore, FIG. 1A-1B & [0015]  “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), when an etching process is performed by the processing tool (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097] ).
 	As per claim 20, Valcore-Chen-Kim-Yasar-Bode-Wilson teaches the arcing protection method as in claim 18, Valcore further teaches wherein the determining whether or not the intensity of the RF signal exceeds the threshold value or threshold range comprises:
	determining whether or not range of the detected intensity of the RF signal falls outside the threshold range (see Valcore, FIG. 1A-1B & [0015] “The CPU 158 determines whether a fault has occurred in the plasma system 144 based on one or more variables generated at the output of the model 126.  For example, the CPU 158 determines a fault has occurred in the plasma system 144 when a variation in a variable exceeds a variation threshold.” Wherein, it is interpreted that the CPU 158 determines whether or not a detected intensity (i.e. variable/complex power) of an RF signal exceeds a threshold value according to the extracted statistical characteristics (i.e. a value of a variable)), when a chemical vapor deposition process is performed by the processing tool (see Valcore [0024] “The plasma is used for a wide variety of operations on a substrate, e.g., cleaning the substrate, processing the substrate, performing deposition of oxides on the substrate, etching the substrate, etc. During performance of the operations, a variety of impediments are faced. For example, there may be plasma unconfinement within the plasma chamber. As another example, there may be arcing or plasma drop-out. Such events reduce wafer yield and increase time and costs associated with performing the operations”, thus, acing is detected during an etching process; also, see [0097]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Haiqing et al (CN 102981028 as taught by provided the machine translation), Cochran (US 20090309579), Yasar et al (US 20030034244) and Bode (US 7558687) as applied to claim 1 above, and further in view of McCown et al (US 5067099). 
 	With respect to claim 21, Valcore-Chen-Haiqing-Cochran-Yasar-Bode teaches the fabrication system as in claim 1, Valcore further teaches wherein the semiconductor manufacturing process comprises a first period of the semiconductor manufacturing process and a second period of the semiconductor manufacturing process (see Fig.  1 a process is performed during several period of times and see [0097] “A wafer 154 is placed on a top surface 156 of the ESC 152 for processing, e.g., depositing materials on the wafer 154, or cleaning the wafer 154, or etching deposition layers on the wafer 154”, etching is the first and second manufacturing process during a first and second period; also, see [0107] “The RF generators 146 include sensors that measure a variable, e.g., a complex voltage and current, impedance, etc., at corresponding outputs of the RF generators 146” during the manufacturing processes (period of times); also, in Fig. 1C the period of times teach that the RF signal is provided to the etching tool during several period of time during the etching manufacturing including the first and second manufacturing process corresponding to each period of time; a detecting duration of the RF sensor comprises a first period and a second period, see Fig. 1C the signal of the RF signal is detected during several periods to detect a variation on the signal and the period of times teach that the RF signal is provided to the etching tool during several period of time during the etching manufacturing including the first and second manufacturing processes corresponding to each period of time).
	Valcore does not explicitly teach the sampling rate in a first period of the semiconductor manufacturing process is twice the sampling rate in a second period of the semiconductor manufacturing process, and the second period is followed by the first period during the semiconductor manufacturing process.
	Bode further teaches a system comprising a RF sensor, wherein a detecting duration of the RF sensor comprises a first period and a second period, and a first sampling rate of the RF sensor during the first period is greater than a second sampling rate of the RF sensor during the second period, the second period is followed by the first period during the semiconductor manufacturing process (see Col 6 lines 49-52 “it may be desirable to increase the sampling rate of the temperature sensor and/or the power sensor to gather additional data to determine whether or not a process or device fault occurred”. The Applicant recitation indicates that the first period comes after the second period contrary to the understanding and logic of the terms first and second. In the instant invention, T3 is the first period and T1 is a second period. Bode teaches the same limitations since the sampling rate is increased during the subsequent period). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Valcore-Chen-Haiqing-Cochran-Yasar-Bode as taught  (see Col 7 lines 57-65 “By implementing one or more embodiments of the present invention, the ability of the APC system to detect and/or classify faults or other unexpected events associated with the processing tools may be enhanced. For example, the APC 60 system may be able to increase the sampling rate of select sensors that are relevant to the suspected fault or unexpected event to provide additional data that may assist in detecting and/or classifying the suspected fault or unexpected event”, thus by increasing the sampling rate during a second period of time will result in a greater rate than in a first period of time).
	While Bode clearly teaches increasing the sampling rate of a signal to increase the accuracy of detection of a fault, the combination of Valcore-Chen-Haiqing-Cochran-Yasar-Bode does not explicitly teach the sampling rate in a first period is twice the sampling rate in a second period. 
	However, McCown teaches a system comprising increasing a first sampling rate during a period to a second sampling rate which is twice or double the first sampling rate during another period (see Col 24 line 53-68 “In addition to the channel configuration, the sampling rate at which the data acquisition system samples the signals in a system can be adjusted to examine a particular aspect of the data. FIG. 16 illustrates a signal 620 which is sampled on a particular channel. A first time line 622 illustrates the initial sampling rate of the data acquisition system, wherein samples of the signal are taken at times t.sub.1 and t.sub.3 and a voltage Level A is obtained each time. If the voltage Level A is a normal level, the sampling rate associated with time line 622 would not indicate the problem.… then the sampling rate can be increased to obtain a more detailed picture of the signal and to examine any transient responses in the signal. For example, if the sample rate is doubled as indicated on time line 624, so that the signal 620 is now sampled at times t.sub.1, t.sub.2 and t.sub.3, then the sample taken at time t.sub.2 would indicate an abnormal voltage Level B which was undetected previously”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Valcore-Chen-Haiqing-Cochran-Yasar-Bode’s invention to include the sampling rate in a first period of is twice the sampling rate in a second period of as taught by McCown in order to increase the accuracy of detection of faults in a signal (Col 24 lines 60-68). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Valcore JR et al. (US 20150069912), in view of Chen et al. (US 20120074951), Kim et al (US 20170169995), Yasar et al (US 20030034244) and Bode (US 7558687) as applied to claim 8, and further in view of and further in view of McCown et al (US 5067099). 
As to claim 22, this claim is the system claim corresponding to the system claim 21 and is rejected for the same reasons mutatis mutandis (e.g. claim 22 and claim 22 
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	NPL ref. Blattner et al teaches RF generator being mixed for sputtering;
	NPL ref university of Utah teaches the state of the art and teaches a RF generator with taps. 
	NPL ref, Huttinger teaches the state of the art and explains why impedance matching network are inherent components and their functionality in RF generators.  
	The Patent or patent publications refers Valcore (US 20110137446), Hoffman et al (US 20020108933), Eitzman et al (US 5408171) teach or suggest using taps in a generator. 
	Turner (US 4166783) teaches how RF power is changed during deposition. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117